RELIABRAND, INC. 430 Banks Road Suite 100 Kelowna, BC V1X 6A3 Canada INFORMATION STATEMENT NO VOTE OR OTHER ACTION OF THE COMPANY’S SHAREHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Dear Shareholders: This Information Statement is furnished by the Board of Directors (the “Board”) of RELIABRAND INC. (the “Company”) to inform shareholders of the Company of certain actions adopted by the Board and approved by shareholders holding a majority in interest of the voting power of the Company.This Information Statement will be mailed on approximately October 31, 2012 to shareholders of record of the Company’s Common Stock as of October 15, 2012 (“Record Date”).Specifically, this Information Statement relates to the Amendment of the Company’s Articles of Incorporation. On April 26, 2012, the Board of Directors approved an amendment to its Articles of Incorporation increasing the authorized capital of the Company from 100,000,000 to 150,000,000 shares of common stock.At the Annual Meeting of Shareholders held on April 26, 2012, the shareholders moved for an increase in capitalization and the Board and approved this increase in capital. The filing of the Amendment to the Amended and Restated Certificate of Incorporation of the Company with the Nevada Secretary of State, which will implement the foregoing amendments, will not be done until a date which is at least twenty (20) days after the mailing of this Information Statement.This Information Statement will be sent on or about October 31, 2012 to the Company’s shareholders of record on the Record Date who were not solicited for their consent to this corporate action. This Information Statement is being furnished to you to inform you of the actions taken as required by rules and regulations of the Securities and Exchange Commission, and, in addition, to satisfy any requirements of notice under the Nevada Corporation Law.You are urged to read this Information Statement in its entirety for a description of the actions taken by the Board of Directors and approved by the majority shareholders of the Company. Sincerely, /s/ Antal Markus Chairman of the Board 1 This Information Statement is to inform you of the actions taken by the Board of Directors of the Company and approved by the majority shareholder of the Company, on April 26, 2012 and to discuss the purposes and reasons for such actions. PURPOSES OF AMENDMENT OF CERTIFICATE OF INCORPORATION The Company was incorporated in the State of Nevada, United States of America on February 22, 2007 as Startale Group, Inc. and our name was changed to Alco Energy Inc. effective May 21, 2008 and on June 4, 2009, our name was changed to A & J Venture Capital Group, Inc.In February, 2011, our name was changed to Reliabrand Inc. On January 20, 2011, the Company entered into an Asset Purchase Agreement (the Agreement”) with 0875505 B.C. Ltd. (“0875505 BC”), a British Columbia company and as a result, the Company acquired multiple patents and trademarks relating to Adiri, Inc. (Adiri”). Adiri was granted the initial patents and trademarks which were assigned to 0875505 BC which assigned these assets to the Company.These patents and trademarks relate to a baby bottle and related components.Since the closing of the Agreement, the Company has expended its capital towards improving the baby bottles design and the design of the components and has begun to manufacture and market and sell baby bottles and related accessories. The filing of a Certificate of Amendment with the Nevada Secretary of State, which willimplement the foregoing amendment, will not be done until a date which is at least twenty (20) days after the mailing of this definitive Information Statement.This Information Statement will be sent on or about October 31, 2012 to the Company’s shareholders of record on the Record Date who were not solicited for their consent to this corporate action. VOTING SECURITIES The Record Date of shareholders entitled to receive notice of this corporate action by the Company is the close of business on October 15, 2012.The amendment to the Amended and Restated Certificate of Incorporation requires the affirmative vote of a simple majority of the issued and outstanding voting stock.On such date, the Company had issued and outstanding 78,916,503 shares of its Common Stock and 10,000 shares of its Series A Preferred Stock (the “Series A Shares”).The Series A Preferred Shares represent a vote equal to 45% of the common shares.Accordingly, on the Record Date, there were a total of 76,916,503 shares of common stock votes plus the Series A Shares, and the Company has received a majority of such votes (54,119,926) votes, or 68.59% approving the Amendment.Pursuant to Nevada law, there are no dissenter’s or appraisal rights relating to the actions taken. INTEREST OF CERTAIN PERSONS IN MATTER BEING ACTED UPON No director, executive officer, associate of any director or executive officer, or any other person has any substantial interest, direct or indirect, by security holdings or otherwise, resultingfrom the amendment to the Certificate of Incorporation described herein which is not shared by all other shareholders pro rata and in accordance with their respective interests. 2 STOCK OWNERSHIP/PRINCIPAL SHAREHOLDERS The following table sets forth information regarding the beneficial ownership of shares of the Company’s Common Stock as of the Record Date by: (i) all shareholders known to the Company to be beneficial owners of more than 5% of the outstanding Common Stock; (ii) each director and executive officer; and (iii) all officers and directors as a group.Except as may be otherwise indicated in the footnotes to the table, each person has sole voting power and sole dispositive power as to all the shares shown as beneficially owned by them. Number of Shares Percentage Name & Address as of 10/15/12 as of 10/15/12 Antal Markus(1)(2) 68.430 Banks Road Suite 100 Kelwona BC V1X 6A3 % Officers & directors as a Group (1 person) % (1)Denotes officer and/or director. (2)Includes 18,607,500 shares of common stock plus 10,000 shares of Series A Shares, which are entitled to 35,119,926 votes. MANAGEMENT/EXECUTIVE OFFICERS The Directors and Executive officers of the Company are identified in the table below.Each Director serves for a one-year term or until a successor is elected and has qualified. Currently, our Directors are not compensated for their services. Name Age Position Antal Markus
